 



Exhibit No. 10(BG)
SEPARATION AGREEMENT AND GENERAL RELEASE
1. This Agreement specifies the terms of the separation of CHARLES BERGEN CHOKEL
(“Employee”) from PROGRESSIVE CASUALTY INSURANCE COMPANY (“Progressive”).
In consideration of the payments noted in Paragraphs 3 and 4 below, Employee
hereby releases Progressive, its officers, directors, employees, parent,
subsidiaries, affiliates, agents and assigns (the “Progressive Entities”) from
all actions, suits, claims, and demands in law or equity, that Employee ever had
or now has against any of the Progressive Entities, by reason of any matter,
cause, or thing, and particularly any claims relating in any way to Employee’s
employment relationship or the termination of Employee’s employment relationship
with Progressive, including, without limitation, any claim under the Age
Discrimination in Employment Act, any claim arising under any federal, state, or
local law and any common law claim, but excepting those matters described in
Paragraphs 3 and 4 below.
2. Effective January 31, 2001 (the “Resignation Date”), Employee hereby resigns
as an officer and/or director of The Progressive Corporation, Progressive and of
any Progressive subsidiary or affiliate(s) as is confirmed by Employee’s
signature on the resignation letter attached hereto as Exhibit A and hereby
agrees to execute all other documents and undertake any other action(s)
necessary to effect such resignations or any other matters necessary to complete
his obligations as an officer or director of Progressive or any of its
affiliates. Employee agrees to resign his directorships with Plymouth Rock
Assurance Company, G & L Holding Group, Inc., Netrex Holdings L.L.C. and any of
Netrex’s subsidiaries or affiliates, and in any other company in which
Progressive has made an equity investment effective the Resignation Date, and to
execute all other documents and undertake any other action(s) necessary to
effect such resignations. Although Employee will remain employed by Progressive
until the Separation Date (as defined below), he will have no authority to make
any commitments or representations or take any action on behalf of any of the
Progressive Entities or to bind any of the Progressive Entities in any way.
Progressive, accordingly, shall have no obligation to defend or indemnify
Employee for any act or omission by Employee after the Resignation Date.
3. In full consideration of Employee signing this Agreement and for the
covenants contained herein, Progressive hereby agrees to the following:
A. Employee shall remain an employee of Progressive through the Separation Date
(as defined below) and shall receive-for the period of time between the
execution of this Agreement and the Separation Date — salary in the amount of
Two Thousand Dollars ($2,000), payable within ten (10) days of the Separation
Date. The Separation Date shall be the earlier of: (a) January 31, 2002; (b) the
date on which Employee begins employment as an employee on the payroll of
another entity; or c) the date of a “Disqualifying Activity” as defined in
Section 4B. below.
B. Within ten (10) days of Employee’s execution of this Agreement or upon the
dissolution of all applicable restraining orders, whichever is later, Employee
shall be paid a lump-sum payment of One Million Two Hundred Forty-four Thousand
Dollars ($1,244,000) (the “Severance Amount”), less all applicable withholding
taxes.
C. Employee shall be paid for credited but unused Earned Time Benefit (“ETB”)
hours determined as of the Resignation Date. Such payment to be made within ten
(10) days of the

- 1 -



--------------------------------------------------------------------------------



 



Resignation Date or upon the dissolution of all applicable restraining orders,
whichever is later. Employee agrees that Employee will not be entitled to accrue
any ETB hours subsequent to the Resignation Date.
4.
A. Notwithstanding anything to the contrary provided in any Non-Qualified Stock
Option Agreement (“NQSO Agreement”) heretofore entered into between Employee and
Progressive, the parties hereto agree that, subject to the conditions set forth
in Paragraph 4B. below concerning a “Disqualifying Activity,” if and to the
extent that any Option Installment (as defined below) of any non-qualified stock
option (“NQSO”) heretofore granted to Employee by Progressive under The
Progressive Corporation 1989 Incentive Plan (the “1989 Plan”) or The Progressive
Corporation 1995 Incentive Plan (the “1995 Plan”) (collectively, the “Plans”) is
not vested and exercisable as of the Resignation Date, such Option Installment
(i) shall remain in effect with respect to fifty percent (50%) of the Common
Shares of The Progressive Corporation (“Common Shares”) covered thereby and, as
to such Common Shares, shall vest and become exercisable on the vesting date
applicable thereto, as provided in the applicable NQSO Agreement, and may be
exercised by Employee in whole or in part at any time between such vesting date
and the expiration date applicable thereto (i.e., the tenth anniversary of the
date of grant), as provided in the related NQSO Agreement, and (ii) shall
terminate, effective as of the Resignation Date, with respect to the remaining
fifty percent (50%) of the Common Shares covered by such Option Installment. In
the event that Employee shall engage in any Disqualifying Activity, Employee
shall forfeit all of his rights under this Paragraph and all NQSOSs then held by
Employee which were not vested as of the Resignation Date (regardless of whether
vested at the time of the Disqualifying Activity), shall immediately terminate
and may not thereafter be exercised in whole or in part. For purposes hereof, an
Option Installment shall mean any NQSO award included within a single grant
which includes multiple NQSO awards, each with a separate vesting date. Except
as herein expressly provided, all NQSOS’s awarded to Employee under the Plans
will continue to be governed by all of the terms and conditions of the Plans and
applicable NQSO Agreement.
B. Employee shall forfeit his rights under Paragraph 4A. if Employee
participates in any “Disqualifying Activity” as defined below:
Disqualifying Activity — means any of the following acts or activities committed
during the period beginning on the Resignation Date and ending January 31, 2004
(the “Restriction Period”):
• directly or indirectly serving as a principal, shareholder, partner, of
officer, employee or agent of, or as a consultant, advisor or in any other
capacity (other than as a Director) to, any insurance carrier other than
Progressive with more than 1.5% market share of the U.S. market for private
passenger automobile insurance as of December 31, 1999 as reported by A.M. Best
and specifically listed on the attached Exhibit B. This clause shall not apply
if Employee becomes an employee of one of the entities listed on Exhibit B
solely as a result of actions beyond Employee’s control—such as an acquisition
not initiated by Employee of an entity with a smaller market share then
employing Employee by one of the listed companies; or
• any disclosure by the Employee, or any use by the Employee for his own benefit
or for the benefit of any other person or entity (other than Progressive, its
parent or its

- 2 -



--------------------------------------------------------------------------------



 



subsidiaries), of any confidential information or trade secret of Progressive or
its subsidiaries (as defined herein) to an extent deemed material by
Progressive; or
• any violation of Paragraphs 2, 5, 8 or 10 of this Agreement; or
• making any other disclosure or taking any other action which is materially
detrimental to the business, prospects or reputation of Progressive, its parent
or its subsidiaries. The direct ownership of less than 10% of the outstanding
voting shares of a publicly traded corporation which competes with Progressive
or its subsidiaries shall not constitute a Disqualifying Activity.
5.    Employee shall not, during the Restriction Period, hire or solicit to hire
any of Progressive’s then current employees (other than Employee’s spouse),
either directly or indirectly, to work for Employee or any other entity. This
prohibition is not intended, nor shall it be construed, to prohibit any future
employer of Employee from hiring anyone in the normal course of its business
without assistance from Employee; but, rather, is intended to cover and shall
only be construed to prohibit actions of Employee.
6.    With the exception of the rights and benefits contained in this Agreement,
Employee: (a) waives any and all rights Employee now has or might hereafter have
acquired to, and acknowledges the forfeiture of, any and all “NQSOs” under the
Plans which are not vested as of the Resignation Date; and (b) waives any rights
Employee may now have or would have had under Progressive’s 2001 Gainsharing
Program, The Progressive Corporation 2001 Executive Bonus Plan, The Progressive
Corporation 1999 Executive Bonus Plan, The Progressive Corporation Separation
Allowance Plan and to any other compensation or bonus Employee may have received
had Employee remained employed by Progressive. Other than is provided for in
paragraph 3, Employee shall not be entitled to any compensation as a Progressive
employee after the Resignation Date, including, but not limited to, NQSOs
granted under the Plans and any other bonus or incentive payment(s).
7.    Employee’s rights relating to vested, but unexercised NQSOs shall be
determined in accordance with the provisions of the Plans and applicable NQSO
Agreement(s) between Progressive and Employee, and as is specified in those
agreements, the last available date for exercise by Employee of any vested NQSOs
shall be sixty (60) days after the Separation Date. Employee’s rights (if any)
under the Executive Deferred Compensation Program (the “Program”) shall be
determined in accordance with the governing provisions of the Program.
8.    Employee hereby agrees that neither Employee nor any person, organization,
or other entity acting on Employee’s behalf will communicate or permit to be
communicated, either directly or indirectly, any information regarding the
financial terms of this Agreement except to Employee’s counsel, Employee’s
spouse, Employee’s accountant, a prospective employer, financial institutions
when needed to demonstrate Employee’s personal financial condition, or to any
court involved in any action brought by either party to enforce the terms of
this Agreement.
9.    Employee agrees and acknowledges that this Agreement is not and shall not
be construed to be an admission of any violation of any federal, state, or local
law, regulation or of any duty Progressive owed Employee and that the execution
of this Agreement is a voluntary act to provide conclusion to Employee’s
employment relationship with Progressive.
10.    Employee agrees that Employee will maintain the confidentiality of
confidential information which Employee has received by virtue of Employee’s
employment with Progressive and will

- 3 -



--------------------------------------------------------------------------------



 



refrain from using such information or disclosing it to anyone other than
Progressive or its employees. For purposes of this Agreement, confidential
information is information which Progressive endeavors to keep confidential,
including, without limitation, customer lists, employee lists, rate schedules,
underwriting information, the terms of contracts and policies, marketing plans,
program designs, trade secrets, Progressive’s internal electronic mail
distribution lists and addresses, proprietary information, and any such
information provided by a third party to Progressive in confidence. Employee
represents that upon Employee’s separation, Employee will return to Progressive
any documents in Employee’s possession containing confidential information of
Progressive or documents or other items which are the property of Progressive.
11.    Any notices or matters regarding this Agreement shall be made to
Progressive’s Chief Legal Officer, Charles E. Jarrett by mail to 300 North
Commons Boulevard, Mayfield Village, Ohio 44143, by facsimile transmission to
(440) 395-0280 or by electronic mail to GOTOBUTTON BM_1_
Chuck_Jarrett@Progressive.com or to Employee at his home address.
12.    Employee has read and understands all of the terms of this Agreement.
Employee signs this Agreement in exchange for the consideration to be given to
Employee. Neither Progressive nor its agents, representatives, or employees have
made any representations to Employee concerning the terms or effects of this
Agreement other than those contained in the Agreement. This Agreement contains
the entire agreement between Employee and Progressive and supercedes all prior
or contemporaneous discussions or agreements.
13.    The terms of this Separation Agreement and General Release are separate
and independent and should any of them be declared invalid or unenforceable by
any court, the remaining provisions and terms of this Agreement shall remain in
full force and effect.
14.    This Agreement shall be governed and interpreted in accordance with the
laws of the State of Ohio. Any dispute arising under the terms of this Agreement
shall be resolved by binding arbitration in Cuyahoga County, Ohio in accordance
with the rules of commercial arbitration of the American Arbitration
Association. In any such arbitration proceeding, the tribunal may award only
compensatory damages and is not empowered to award punitive or exemplary
damages, but shall award reasonable attorneys’ fees to the prevailing party.

- 4 -



--------------------------------------------------------------------------------



 



EMPLOYEE HAS READ AND UNDERSTANDS ALL OF THE TERMS OF THIS AGREEMENT AND
EMPLOYEE HAS BEEN ENCOURAGED TO CONSULT WITH AN ATTORNEY. EMPLOYEE ACKNOWLEDGES
THAT EMPLOYEE HAS BEEN GIVEN A PERIOD OF TWENTY-ONE (21) DAYS TO REVIEW THIS
AGREEMENT WITH AN ATTORNEY AND CONSIDER ITS EFFECT, INCLUDING EMPLOYEE’S RELEASE
OF RIGHTS AND SEPARATION. EMPLOYEE ALSO ACKNOWLEDGES THAT EMPLOYEE HAS SEVEN
(7) DAYS FOLLOWING EXECUTION OF THIS AGREEMENT TO REVOKE THIS AGREEMENT FOR ANY
REASON AND IS HEREBY ADVISED THAT THIS AGREEMENT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE EXPIRATION OF THE SEVEN (7) DAY REVOCATION PERIOD.
IN WITNESS WHEREOF, the parties have executed this Agreement this 23 day of
February, 2001

                  CHARLES BERGEN CHOKEL    
 
                          Witness             PROGRESSIVE CASUALTY INSURANCE
COMPANY
 
           
 
      By:    
 
           
 
      Title:    
 
           
 
      Witness:    

- 5 -